Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1512 Filed 12/02/20 Page 1 of 26




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 STATE FARM MUTUAL                                 Case No.: 19-10835
 AUTOMOBILE INSURANCE
 COMPANY,                                          Sean F. Cox
          Plaintiff,                               United States District Judge
     v.
                                                   Curtis Ivy, Jr.
 PRECIOUS PHYSICAL THERAPY,                        United States Magistrate Judge
 Inc., et al.,
               Defendants.
        _________________________/

     ORDER GRANTING IN PART, DENYING IN PART PLAINTIFF’S
               MOTION TO COMPEL (ECF No. 56)

I.    PROCEDURAL HISTORY AND BACKGROUND

      Plaintiff State Farm Mutual Automobile Insurance Company (“State Farm”)

filed this action alleging common law fraud and unjust enrichment. (ECF No. 1).

State Farm seeks damages and declaratory relief. The crux of State Farm’s case is

the defendants participated in a scheme to defraud State Farm by causing the

submission of fraudulent claims in relation to patients involved in automobile

accidents. State Farm alleges the defendants submitted claims for treatment that

were not medically necessary.

      On October 15, 2020, State Farm filed the instant motion to compel. (ECF

No. 56). The motion is directed at defendants Core Physical Therapy Corp.
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1513 Filed 12/02/20 Page 2 of 26




(“Core”), Hemalkumar Madhusudan Bhagat (“Hemal Bhagat”),1 Payal Hemal

Bhagat (“Payal Bhagat”), and Salwa Elia (“Elia”) (referred to collectively as the

“Core Defendants”). Core Defendants responded to the motion (ECF No. 58), and

State Farm replied (ECF No. 63). In the motion, State Farm moved for an order

compelling Core Defendants to supplement responses to interrogatories and

requests to produce regarding emails, and to supplement responses to requests for

admission regarding summary charts reflecting initial examination records.

      A hearing on the matter was held November 24, 2020, at which counsel for

the parties were present. For the reasons discussed below, the motion to compel is

GRANTED IN PART, DENIED IN PART.

II.   GENERAL DISCOVERY LEGAL STANDARDS

      The Federal Rules of Civil Procedure were written to facilitate the discovery

of relevant evidence proportional to the needs of each case. Rule 26 authorizes

relatively expansive discovery, subject to the considerations set forth in Rule

26(b)(1). Further, a court has broad discretion over discovery matters, Trepel v.

Roadway Express, Inc., 194 F.3d 708 (6th Cir. 1999), and in deciding discovery

disputes, a magistrate judge is entitled to that same broad discretion, and an order




      1
          The parties refer to this defendant with the shortened name “Hemal Bhagat.”
                                                2
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1514 Filed 12/02/20 Page 3 of 26




of the same is overruled only if the district court finds an abuse of discretion.2 In

assessing the proportionality, the court should look to:

               the importance of the issues at stake in the action, the
               amount in controversy, the parties’ relative access to
               relevant information, the parties’ resources, the
               importance of the discovery in resolving the issues, and
               whether the burden or expense of the proposed discovery
               outweighs its likely benefit.

Rockwell Med., Inc. v. Richmond Bros., Inc., 2017 WL 1361129, at *1 (E.D. Mich.

Apr. 14, 2017) (quoting Fed. R. Civ. P. 26(b)(1)).

       As explained in Wilmington Trust Co. v. AEP Generating Co., 2016 WL

860693, at *2 (S.D. Ohio Mar. 7, 2016), courts have suggested both parties have

some stake in addressing the various relevant factors. Id. (citing Oracle America,

Inc. v. Google, Inc., 2015 WL 7775243, at *2 (N.D. Cal. Dec. 3, 2015) (observing

“[n]either party submitted a proper analysis of the Rule 26 proportionality factors”

and the moving party, Oracle, “did not fully address any of the proportionality

factors, including the importance of the requested discovery in resolving the issues,

and whether the burden or expense of the proposed discovery outweighs its likely

benefit”—leaving the court in the position of having to “make its best judgment


       2
          In deciding discovery disputes, a magistrate judge is entitled to that same broad
discretion, and his order is overruled if the district court finds an abuse of discretion. 12 Wright,
Miller & Marcus, Federal Practice and Procedure § 3069, 350 n. 20 (2d ed. 1997 & Supp. 2010)
(citing cases). An abuse of discretion exists when the court applies the wrong legal standard,
misapplies the correct legal standard, or relies on clearly erroneous findings of fact. Todd v. RBS
Citizens, N.A., 2010 WL 3943545, at *2 (E.D. Mich. Oct. 6, 2010) (citing First Tech. Safety Sys.,
Inc. v. Depinet, 11 F.3d 641, 647 (6th Cir. 1993)).
                                                 3
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1515 Filed 12/02/20 Page 4 of 26




based on the limited information before it”)). The Court observed that a

responding party still must meet its burden of explaining how costly or time-

consuming responding to a set of discovery requests will be, because that

information is ordinarily better known to the responder than the requester. Id.

However, once that information is presented, both sides are required to address the

issue of proportionality, “especially since the requesting party can explain as well

as the responder—and perhaps better—why the information it is seeking is

important to resolving the case and why it would be a good use of the other party’s

resources to search for it.” Id.

III.   ANALYSIS

       A.    Email Discovery

       As part of its discovery effort, State Farm sought lists of Core Defendants’

email addresses (both personal and business) and to obtain emails sent and

received by those accounts relevant to its case. State Farm served interrogatories

on Core to identify all email addresses used by its current and former employees or

independent contractors for business purposes. Core objected to the interrogatories

as overboard and irrelevant. Core indicated it does not issue email addresses to its

employees or independent contractors. (ECF No. 56-3, PageID.814). In

interrogatories to Payal Bhagat, Hemal Bhagat, and Elia, State Farm asked for the

identity of all email addresses they “used professionally or personally, from which

                                          4
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1516 Filed 12/02/20 Page 5 of 26




[they] have received or sent correspondence relating to any of the services

provided to or by [the corporate Defendants] . . . as well as any of the allegations in

the Complaint.” (ECF No. 56-4, PageID.824; ECF No. 56-5, PageID.834; ECF

No. 56-6, PageID.845-46). Payal Bhagat responded with an email address:

payal12980@gmail.com. (ECF No. 56-4, PageID.824). None of the other

defendants responded with an email address. Through discovery, however, State

Farm identified six additional email accounts it believes were used by the

defendants which were not disclosed in interrogatories: an account used by Salwa

Elia (salwaelia85@gmail.com), an account used by Hemal Bhagat

(hemalbhagat16381@gmail.com and preciouspt90@gmail.com), a second account

for Payal Bhagat (bhagatpayal80@gmail.com), an account Payal Bhagat

purportedly used while she worked at defendant Sterling Physical Therapy

Provider Corp. (“Sterling”) (sterlingpt90@gmail.com), and an account related to

Core (corept17@gmail.com). (ECF No. 56, PageID.784, 786; ECF No. 63,

PageID.1417). As part of its request for relief, State Farm sought an order

compelling Core Defendants to provide complete answers to interrogatories

identifying all email addresses they have used for business purposes in connection

with services performed at or on behalf of Precious Physical Therapy, Inc.,

(“Precious”), Sterling, and Core. (ECF No. 65, PageID.1496).




                                          5
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1517 Filed 12/02/20 Page 6 of 26




        State Farm served corresponding requests for production (RFPs) of emails

relating to the claims at issue in this case. (ECF Nos. 56-7, 56-8, 56-9, 56-10). For

example, RFPs served on Core included requests for communications related to

any of the patients whose claims are at issue and any communications between

Core and any entity relating to recruitment, solicitation, procurement, and/or

retention of patients. (RFP 1, ECF No. 56-7, PageID.852; RFP 9, ECF No. 56-7,

PageID.855). Similar requests were sent to the individual defendants. After State

Farm identified the additional email accounts following the initial production of

documents, Core Defendants supplemented their production with emails from the

corept17@gmail.com and bhagatpayal80@gmail.com accounts only. State Farm

found the supplemental production from the corept17 account to be deficient.

State Farm is seeking production, or supplemental production, of emails from the

following accounts: sterlingpt90@gmail.com, hemalbhagat16381@gmail.com,

preciouspt90@gmail.com, and corept17@gmail.com (all email addresses will be

referred to hereafter without “@gmail.com”). Each account will be addressed in

turn.

        Also at issue is State Farm’s request for the identification of email accounts

and production of emails from current and former employees and independent

contractors. This is addressed below.

              1.     sterlingpt90 Account

                                            6
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1518 Filed 12/02/20 Page 7 of 26




      According to the Core Defendants, Payal Bhagat never had and does not

now have access to or used the sterlingpt90 email address. Hence, they assert she

is unable to produce emails related to that address. (ECF No. 58, PageID.1293).

State Farm contests this assertion because Payal stated in a sworn interrogatory in

another case her “email while employed at Sterling was sterlingpt90@gmail.com.”

(ECF No. 63, PageID.1417-18, ECF No. 63-3, PageID.1433). The defendants

counter that “there was confusion between [Payal] and her attorney representing

her in a state court case that resulted in her attorney identifying this email address

as an address used or controlled by Payal.” (ECF No. 65, PageID.1500-01). Payal

testified at her deposition in this case that she did not use and does not now have

access to that email account.3 (Id.). State Farm also points out that Payal testified

she emailed patient information while working at Sterling. (ECF No. 63,

PageID.1418; ECF No. 56-34, PageID.1264-65). However, she did not say from

what email account she emailed the information, so this testimony does not prove

that Payal used the sterlingpt90 account during her employ at Sterling.

      The Court will not compel Payal Bhagat to identify this address as one she

used for business purposes on the evidence presented. Likewise, the Court cannot

compel her to produce emails that do not exist in this account. Sworn testimony in

this case is that Payal Bhagat did not use this account, and the circumstances do


      3
          This deposition testimony is not in the record.
                                                 7
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1519 Filed 12/02/20 Page 8 of 26




not readily suggest she is being untruthful. Nevertheless, Core Defendants “do not

object to State Farm’s request to subpoena Google for metadata for email accounts

to which Defendants do not have access and did not use.” (ECF No. 65,

PageID.1501). Accordingly, State Farm has leave to subpoena Google for

metadata from this account.

             2.    hemalbhagat16381 Account

      Hemal Bhagat did not identify this account in interrogatories and emails

from the account were not forthcoming at time State Farm filed this motion

because of connectivity issues in India, where Hemal Bhagat currently lives. (ECF

No. 58-2, PageID.1317). At some point prior to the submission of the parties’

Joint Statement of Resolved and Unresolved Issues, he produced some emails.

State Farm argues the production was deficient because it consists entirely of

emails from 2019-2020, and contains mostly spam and personal emails. It appears

to State Farm that Hemal Bhagat has more to produce because he recently testified

at his deposition he used this account for the last 15 years, and a co-owner of

Precious, testified he received emails from Hemal Bhagat as early as 2016. (ECF

No. 63, PageID.1419-20). Core Defendants contend they produced all non-

privileged, responsive emails they were able to access. (ECF No. 65,

PageID.1501). Further, in an affidavit Hemal Bhagat declared, “[s]ince the

inception of this litigation, I have not deleted or destroyed any emails responsive to

                                          8
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1520 Filed 12/02/20 Page 9 of 26




Plaintiff’s discovery requests.” (ECF No. 58-2, PageID.1318). Defendants insist

Hemal Bhagat has produced all that is available and responsive.

      As an initial matter, Hemal Bhagat must supplement his response to the

relevant interrogatory formally identifying this email account as one he used for

business purposes, as he does not contest he used the account for business

purposes. Regarding the production of emails from this account, it appears Hemal

Bhagat does not have more he can produce, therefore, the motion to compel

supplemental production is denied. To remedy this dispute, however, State Farm

requests leave to subpoena relevant metadata from Google for this account. Core

Defendants do not consent this request. State Farm is granted leave to subpoena

the metadata.

             3.    preciouspt90 Account

      State Farm associates the preciouspt90 account with Hemal Bhagat. It

asserts Hemal has not produced any emails from this account. (ECF No. 65,

PageID.1499). State Farm apparently learned of this email account through

discovery from Core, specifically the corept17@gmail.com account. One email

from corept17 identifies the preciouspt90 account. It is an automated email from

Apple ID informing Hemal Bhagat that changes were made to his Apple ID,

“preciouspt90@gmail.com.” (ECF No. 63-2, PageID.1426).




                                         9
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1521 Filed 12/02/20 Page 10 of 26




      State Farm did not support their assertion that the preciouspt90 account is

the “primary business account at Precious.” (ECF No. 65, PageID.1499).

Although the name of the account points to Precious, and Hemal Bhagat was an

owner of and physical therapist at Precious, this evidence is weak to establish that

preciouspt90 was the primary business account and that it would contain

responsive emails, especially when the only email we have associates this account

with Hemal’s Apple ID, not the physical therapy practice. Further, State Farm

cites Hemal’s deposition testimony that he “does not recall” this account (this

testimony was not provided in support). (See ECF No. 63, PageID.1420).

      Because circumstances do not suggest the precioustpt90 account was used

for business purposes and would contain responsive emails, the motion to compel

supplemental responses is denied. However, Core Defendants do not oppose State

Farm serving a subpoena for metadata from this account on Google. Leave to do

so is granted.

             4.    corept17 Account

      As an initial matter, Core Defendants do not dispute that the corept17

account was used for business purposes. Accordingly, Core must supplement its

response to the relevant interrogatory formally identifying this account.

      State Farm challenges the manner in which Core Defendants produced

emails from the corept17 account. According to State Farm, production from the

                                         10
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1522 Filed 12/02/20 Page 11 of 26




corept17 account “(1) [ ] contained numerous stand-alone documents in PDF form,

including police reports, for which no accompanying email was produced to

identify the source; (2) [ ] was sorted by file name in alphabetical order, making it

impossible for State Farm Mutual to group related documents (i.e., attachments

and their source emails) in violation of Rule 34’s requirement that documents be

produced ‘as they are kept in the usual course of business’; and (3) [ ] did not

include any emails relating to Core’s current and former employees and

independent contractors other than Payal Bhagat and Elia.” (ECF No. 63,

PageID.1419). The third issue is addressed below.

      Core Defendants assert they are not required to correct the production. (ECF

No. 58, PadeID.1297). At the hearing, counsel for Core Defendants indicated the

manner in which the documents were produced was the manner in which the

documents were located using agreed-upon search terms.

      Under Federal Rule of Civil Procedure 34(b)(2)(E)(i), a responding party

may either produce documents “as they are kept in the usual course of business or

must organize and label them to correspond to the categories in the request.” Rule

34(b)(2)(E)(i) is “meant to prevent a party from obscuring the significance of

documents by giving some structure to the production.” F.D.I.C. v. Cuttle, 2012

WL 5990284, at *2 (E.D. Mich. Nov. 30, 2012) (citing Johnson v. Kraft Foods

N.A., Inc., 236 F.R.D. 535, 540 (D. Kan. 2006). The party arguing that it produced

                                         11
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1523 Filed 12/02/20 Page 12 of 26




documents as they were kept in the usual course of business bears the burden of

showing that the documents were so kept. Cardenas v. Dorel Juvenile Group, Inc.,

230 F.R.D. 611, 618 (D. Kan. 2005). A party does so by revealing such

information as where the documents were maintained, who maintained them, and

whether the documents came from one single source or file or from multiple

sources or files. (Id.).

       Core Defendants made no showing the emails were kept in the manner

produced, i.e. email attachments left unassociated with an email. Email

attachments should be produced directly following the related email, as they are

kept in the normal course, not as separate or stand-alone documents in alphabetical

order. Moreover, the documents were not sorted according to categories in the

request. State Farm did not ask for production by file name.

       Because the emails and attachments were produced in a manner different

from the manner in which they are ordinarily kept, Core Defendants are ordered to

supplement their production of responsive emails from the corept17 account in

accordance with Rule 34, i.e. not in alphabetical order but as they are kept in the

usual course of business.

              5.     salwaelia85 and bhagatpayal80 Accounts

       These accounts were not identified in interrogatories. State Farm learned of

them through discovery. Core Defendants do not contest that these accounts were

                                         12
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1524 Filed 12/02/20 Page 13 of 26




used for business purposes. Consequently, Core Defendants must supplement their

interrogatory responses to formally identify these email accounts.

             6.    Current and Former Employees and Independent Contractors

      The parties strongly dispute whether Core Defendants have an obligation to

identify email addresses used by current and former employees and independent

contractors, and then produce emails sent and received by those accounts. Core

Defendants argued they cannot identify accounts and produce emails because they

do not own or control their current and former employees’ and contractors’

accounts. (ECF No. 58, PageID.1298).

      A party may discover documents within another party’s “possession,

custody, or control.” Fed. R. Civ. P. 34(a). The meaning of possession, custody,

or control, for the purposes of Rule 34, includes actual possession, custody, and

control as well as “the legal right to obtain the documents on demand.” Duracore

Pty Ltd. v. Applied Concrete Tech., Inc., 2015 WL 4750936, at *2 (W.D.Ky. Aug.

11, 2015) (quoting In re Bankers Trust Co., 61 F.3d 465, 469 (6th Cir. 1995)

(emphasis added)). “The party seeking production of documents bears the burden

of proving that the opposing party has control over those documents.” Robert

Bosch LLC v. Snap-On Inc., 2013 WL 823330, at *1 (E.D. Mich. Mar. 6, 2013)

(citing United States v. Int’l Union of Petroleum & Indus. Workers, AFL–CIO, 870

F.2d 1450, 1452 (9th Cir. 1989)).

                                         13
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1525 Filed 12/02/20 Page 14 of 26




      There is no dispute that Core Defendants did not provide its employees and

independent contractors with email addresses. Since Core did not issue the

employees and contractors’ email addresses, those emails are not in Core’s actual

possession, custody, or control. Hence, the Court could compel Core Defendants

to produce emails from current and former employees and contractors only if the

defendants have the legal right to obtain those emails on demand.

      State Farm cited ID Ventures, LLC v. Chubb Custom Ins. Co., 2018 WL

8807125, at *2 (E.D. Mich. Oct. 12, 2018), in support of its position that Core

Defendants should be required to provide the requested information. (ECF No. 56,

PageID.794). ID Ventures is an order granting in part the defendant’s motion to

compel. Much of the analysis was conducted on the record rather than written in

the order, leaving the details unknown. The court compelled the following:

             Compliance [with the Order] shall . . . require ID
             Ventures to formally ask its relevant employees to search
             their e-mail accounts, including their alleged personal e-
             mail accounts (some of which . . . appear to be corporate
             accounts), for documents responsive to Chubb’s requests,
             and to provide Chubb with affidavits from each such
             employee attesting that a reasonable search was made
             and that all responsive documents located were provided
             to ID Ventures' counsel. ID Ventures' counsel shall then
             review any such documents and produce responsive ones
             to Chubb. To the extent any documents are withheld on
             the ground of privilege or work-product protection, ID
             Ventures shall provide Chubb with a proper privilege log.

Id. at *2 (footnote omitted).

                                         14
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1526 Filed 12/02/20 Page 15 of 26




      ID Ventures itself does not support State Farm’s position. That order does

not demonstrate that an employer has a legal right to obtain its employees’ emails

from their private email accounts. It suggests only that a reasonable alternative is

for the employer to “formally ask” the employees to search their own accounts for

responsive documents.

      In a footnote in ID Ventures, the Court quoted language and citations from

Chevron Corp. v. Salazar, 275 F.R.D. 437, 448–49 (S.D.N.Y. 2011). ID Ventures,

2018 WL 8807125, at n.2. Addressing a Rule 45 subpoena served on an employee,

the court compelled the non-party employee to provide emails containing

communications relevant to the case despite the fact that some of those emails

were from her private email account. Chevron Corp., 275 F.R.D. at 448-49. The

court stated, “[c]ourts have repeatedly found that employers have control over their

employees and can be required to produce documents in their employees’

possession.” Id. (collecting cases). As for former employees, however, the court

suggested the party-employer “at the very least, ask their former employees to

cooperate before asserting that they have no control over documents in the former

employees’ possession.” Id. (citing Export-Import Bank of U.S. v. Asia Pulp &

Paper Co., 233 F.R.D. 338, 341 (S.D.N.Y. 2005)).

      Core Defendants have not cited any contrary authority suggesting employers

do not have the legal right to obtain business communications in its current

                                         15
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1527 Filed 12/02/20 Page 16 of 26




employees’ or independent contractors’ possession, and the Court knows of no

such authority. Indeed, it appears the opposite is true. See id. at 449; Caston v.

Hoaglin, 2009 WL 1687927, at *3 (S.D. Ohio June 12, 2009) (“Huntington has

control over its current employees and the records within their possession.”)

(collecting cases stating the same). Because “employers have control over their

employees[,]” Chevron Corp., 275 F.R.D. at 449, Core Defendants are ordered to

produce responsive emails sent and/or received by current employees or

independent contractors’ email accounts.4 If no such communications exist, Core

Defendants must certify so in writing. The Court notes Core Defendants have

made no assertion they previously asked current employees to produce responsive

documents but the employees refused. Thus, there is no evidence that they would

be unwilling to produce responsive documents or that Core Defendants do not have

the practical ability to obtain the emails.

       The Court will not compel Core Defendants to produce documents in its

former employees’ and contractors’ possession. Core Defendants stated at the

hearing they have no objection to formally asking former employees and



       4
         The fact that responsive emails, if they exist, will be in the employees’ personal email
accounts is of no moment. As a practical matter, if an employer were able to avoid producing
business documents by simply maintaining anything potentially discoverable in an employee’s
personal email account, this could have the potential to incentivize employers to require the use
of personal accounts for business purposes or to store business documents in personal accounts.
Such evasive measures would cut against the purpose of the federal civil rules that allow for
broad discovery and would inhibit the resolution of cases on the merits.
                                               16
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1528 Filed 12/02/20 Page 17 of 26




independent contractors to search their email accounts for responsive

communications. Thus, as was suggested in Chevron Corp., Core Defendants are

directed to formally ask for documents responsive to State Farm’s requests, and to

provide State Farm with affidavits from each such employee or independent

contractor attesting that a reasonable search was made and that all responsive

documents located were provided to Core Defendants’ counsel. Core Defendants’

counsel shall then review any such documents and produce responsive ones to

State Farm. To the extent any documents are withheld on the ground of privilege or

work-product protection, Core Defendants shall provide State Farm with a proper

privilege log.

      In the briefing, Core Defendants additionally argued emails from current and

former employees and independent contractors would be irrelevant and not

proportional to the needs of the case. (ECF No. 58, PageID.1303-06).

      As a general matter, even though the rules were amended in 2015 to bring

the proportionality requirement to the fore, “the 2015 amendments do not alter the

basic tenet that Rule 26 is to be liberally construed to permit broad discovery.”

State Farm Mut. Auto. Ins. Co. v. Warren Chiropractic & Rehab. Clinic, P.C., 315

F.R.D. 220, 222 (E.D. Mich. May 11, 2016) (citation omitted). Further, the

concept of relevance remains the same as that set forth in Fed. R. Evid. 401; it is

evidence having “any tendency to make a fact more or less probable.” In re Ford

                                         17
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1529 Filed 12/02/20 Page 18 of 26




Motor Co. Spark Plug & 3–Valve Engine Prod. Liab. Litig., 98 F. Supp. 3d 919,

925 (N.D. Ohio 2014) (citation omitted) (emphasis in original). In its complaint,

State Farm alleged the defendants engaged in a scheme to defraud State Farm and

enrich themselves by rendering unnecessary medical services on behalf of patients

involved in vehicle accidents and insured by State Farm. If they exist, business

communications to or from current and former employees and independent

contractors regarding those patients and business operations could certainly contain

relevant information.

      Finally, as stated above, in assessing proportionality as it relates to disputed

discovery requests, the court should look to:

             the importance of the issues at stake in the action, the
             amount in controversy, the parties’ relative access to
             relevant information, the parties’ resources, the
             importance of the discovery in resolving the issues,
             and whether the burden or expense of the proposed
             discovery outweighs its likely benefit.


State Farm Mut. Auto. Ins. Co. v. Pointe Physical Therapy, LLC, 255 F. Supp. 3d

700, 704 (E.D. Mich. 2017) (quoting Rockwell Med., Inc. v. Richmond Bros., Inc.,

2017 WL 1361129, at *1 (E.D. Mich. Apr. 14, 2017)).

      On balance, the proportionality factors weigh in favor of compelling the

discovery. See, e.g., id. at 705-08. Notably, health care fraud is an important

issue, id. at 707, and both parties appear to have sufficient resources to conduct the

                                          18
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1530 Filed 12/02/20 Page 19 of 26




discovery at issue. State Farm has sufficiently demonstrated the importance of

emails from current and former employees and independent contractors, assuming

responsive emails exist. Further, although State Farm could have served Rule 45

subpoenas for the emails from the non-parties, Core Defendants made no showing

that obtaining the emails would be so burdensome as to outweigh the benefit of the

discovery. Accordingly, Core Defendants are ordered to produce business emails

in the possession of current and former employees and independent contractors as

provided above.

      B.     Requests for Admission

      The final dispute is over State Farm’s Rule 36 requests for admission. By

way of background, an attorney for State Farm created four summary charts based

on undisputed initial examination reports for the patients at issue in this case.

These charts were attached to the complaint. They essentially break down the

findings and conclusions in the initial examinations by issue or problem area. For

example, there is a column indicating patients found to have difficulty in activities

of daily living after their car accident. (ECF No. 1-3). For purposes of discovery,

State Farm sent to the Bhagats and Core requests for admission as to the accuracy

of 89 charts. (ECF Nos. 56-30, 56-31, 56-32). The 89 charts are further break

downs of the four charts attached to the complaint—this time broken down by each




                                          19
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1531 Filed 12/02/20 Page 20 of 26




issue or problem area. State Farm did not ask the defendants to admit the

authenticity of the charts or to stipulate to their admissibility.

      The Bhagats and Core objected to each of the requests. They stated the

requests did not “seek an admission from Defendant ‘for purposes of the pending

action only,’” and the requests “act as an interrogatory and attempt to uncover

defendant’s legal theories and/or seek conclusions of law on ultimate issues of

medical treatment for the patients at issue.” (See, e.g., ECF No. 56-30,

PageID.1006). It appears all the objections to the requests to admit are identical.

      The defendants raise a number of arguments why they do not have to

respond to the requests. They argue State Farm is attempting to circumvent

authentication issues under Fed. R. Evid. 1006 through these requests. (ECF No.

58, PageID.1307). They characterize the requests to admit the factual accuracy of

the charts as relating to the central fact in dispute (whether the Core defendants

defrauded State Farm) because the charts are a misleading representation of

medical records to show patterns. (Id. at PageID.1310-11). They believe

admitting accuracy would amount to an admission of fraud. The defendants also

argue responding to the requests would be unduly burdensome because of the

effort it would take to verify the summaries accurately reflect the medical records.

(Id. at PageID.1311).




                                           20
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1532 Filed 12/02/20 Page 21 of 26




      Fed. R. Civ. P. 36(a)(1) provides a party may serve on another party “a

written request to admit, for purposes of the pending action only, the truth of any

matters within the scope of Rule 26(b)(1) relating to: (A) facts, the application of

law to fact, or opinions about either; and (b) the genuineness of any described

documents.” “Rule 36 is not a discovery device. The purpose of the rule is to

reduce the costs of litigation by eliminating the necessity of proving facts that are

not in substantial dispute, to narrow the scope of disputed issues, and to facilitate

the presentation of cases to the trier of fact.” T. Rowe Price Small–Cap Fund, Inc.

v. Oppenheimer & Co., 174 F.R.D. 38, 42 (S.D.N.Y. 1997).

      State Farm’s requests to admit, on their face, seek admissions of facts laid

out in the summary charts. For example, the defendants are asked to admit or deny

that patient “NS,” treated at Precious, had limitations with activities of daily living

per the initial examination. (See ECF No. 56-30, PageID.1022). This is seeking an

admission or denial of fact. Consequently, they must supplement their responses

to admit or deny the requests “or state in detail why the answering party cannot

truthfully admit or deny it.” Fed. R. Civ. P. 36(a)(4). The defendants were not

asked, and are not compelled, to admit to any conclusions drawn from the charts.

      It is not clear, as defendants suggest, an admission of accuracy will

circumvent State Farm’s obligation to authenticate the summaries under Fed. R.




                                          21
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1533 Filed 12/02/20 Page 22 of 26




Evid. 1006. The Sixth Circuit has held Rule 1006 imposes five requirements for

the admission of summary evidence:

             (1) the underlying documents are so voluminous that they
             cannot be conveniently examined in court; (2) the
             proponent of the summary must have made the
             documents available for examination or copying at a
             reasonable time and place; (3) the underlying documents
             must be admissible in evidence; (4) the summary must be
             accurate and nonprejudicial; and (5) the summary must
             be properly introduced through the testimony of a
             witness who supervised its preparation.

United States v. Moon, 513 F.3d 527, 545 (6th Cir. 2008) (citation omitted).

Accuracy of the summary is only one of those requirements. Hence, it is not

entirely clear admitting to the accuracy of the summaries would obviate the need

for State Farm to authenticate the summaries for use as evidence. The Court, in

requiring defendants to supplement their responses to the requests for admission, is

not making a determination as to the admissibility of the 89 charts attached to the

requests, or the four charts attached to the complaint. That is an issue to be

resolved later, if necessary.

      Defendants’ second argument—that an admission would amount to an

admission of fraud—is unavailing. State Farm may try to use the summaries to

show patterns and argue those patterns show fraud, but admitting the accuracy of

information taken from medical records defendants themselves created does not by

itself amount to an admission of fraud. Core Defendants are free to rebut State

                                         22
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1534 Filed 12/02/20 Page 23 of 26




Farm’s fraud arguments and display a broader picture of patient treatment than

shown in the charts. Refusing to respond to the requests to admit because the

charts show a biased view of treatment is inappropriate.5

       The Bhagats and Core have not sufficiently demonstrated responding to the

requests for admission would be unduly burdensome. They must do more than

simply assert in a brief that verifying the data would be unduly burdensome. See

State Farm Mut. Auto. Ins. Co. v. Pointe Physical Therapy, LLC, 255 F. Supp. 3d

700, 705 (E.D. Mich. 2017) (“[A] responding party still must meet its burden of

explaining how costly or time-consuming responding to a set of discovery requests

will be, because that information is ordinarily better known to the responder than

the requester.”) (citing Wilmington Trust Co. v. AEP Generating Co., 2016 WL

860693, at *2 (S.D. Ohio Mar. 7, 2016)); Powell v. Tosh, 2011 WL 13210026, at

*3 (W.D.Ky. Aug. 2, 2011) (“The Tosh Defendants correctly point out that the

Plaintiffs fail to offer specific facts to support their general protests of

embarrassment, oppression, undue burden or expense. No affidavit or other

evidence accompanies their motion. All that we are left with are conclusory

allegations. As the above-cited law explains, such allegations are not sufficient.”).




       5
        To be clear, the Court is compelling Core Defendants only to respond to the requests to
admit. The Court is not compelling them to admit any of the requests for admission.
                                              23
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1535 Filed 12/02/20 Page 24 of 26




      Finally, Defendants point to the colloquy between Judge Roberts and

counsel for State Farm in another matter. They assert State Farm has been told

using summary charts is inappropriate. Defendants mischaracterize what Judge

Roberts said. Judge Roberts held a conference with the parties’ attorneys in which

she expressed concern about whether State Farm intended to prove damages solely

through the use of summary charts created from information in medical records,

among other things. (ECF No. 58-4, PageID.1357). Judge Roberts did not discuss

requests for admission or the admissibility of the summary charts, nor did she

decide using summary charts is inappropriate.

      C.    Conclusion

      Core Defendants are ordered as follows:

       They must supplement their responses to interrogatories identifying email
        accounts they used for business purposes,

       They must supplement their responses to requests to produce documents
        regarding the corept17 email account in accordance with Rule 34,

       They must produce responsive emails in the possession of current
        employees and independent contractors,

       They must formally ask former employees and independent contractors
        to search their personal email accounts for responsive documents, and
        those employees and contractors must submit an affidavit to Core
        Defendants attesting that a reasonable search was made. If no documents
        exist from current or former employees and independent contractors,
        Core Defendants must certify to that in writing to State Farm,



                                        24
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1536 Filed 12/02/20 Page 25 of 26




       And, they must supplement their responses to the requests for admission
        of the accuracy of the 89 charts by either admitting or denying the
        accuracy, or stating in detail why they cannot truthfully admit or deny.

      State Farm is granted leave to subpoena metadata from Google for the

following accounts: sterlingpt90@gmail.com, preciouspt90@gmail.com, and

hemalbhagat16381@gmail.com.

      Fact discovery in this case was recently extended to December 15, 2020.

(ECF No. 66). However, to give Core Defendants sufficient time to supplement

their discovery responses in accordance with this Order, they will have 21 days

from the date of this Order to do so. State Farm must serve subpoenas for

metadata on Google within 7 days of this Order.

      IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(a) and Local Rule 72.1(d). A party may not

assign as error any defect in this Order to which timely objection was not made.

Fed. R. Civ. P. 72(a). Any objections are required to specify the part of the Order

to which the party objects and state the basis of the objection. When an objection

is filed to a magistrate judge’s ruling on a non-dispositive motion, the ruling

remains in full force and effect unless and until it is stayed by the magistrate judge

or a district judge. E.D. Mich. Local Rule 72.2.

                                          25
Case 2:19-cv-10835-SFC-CI ECF No. 67, PageID.1537 Filed 12/02/20 Page 26 of 26




      Date: December 2, 2020                s/Curtis Ivy, Jr.
                                            Curtis Ivy, Jr.
                                            United States Magistrate Judge




                                     26
